



EXHIBIT 10.20


 


AMENDMENT TO EMPLOYMENT AGREEMENT


 

Amendment to Employment Agreement (this “Amendment”), dated as of December 30,
2008, by and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and A. Lorne Weil (“Executive”).

 

WHEREAS, Executive has been employed pursuant to an Employment Agreement dated
as of January 1, 2006 (executed on August 8, 2006) by and between the Company
and Executive (the “2006 Agreement”), as amended by a letter dated August 2,
2007 regarding amounts payable under the Company’s Key Executive Deferred
Compensation Plan (the “EDCP Payment Letter”) and as further amended by an
Amendment to Employment Agreement effective as of May 1, 2008 (executed on
May 12, 2008) (the “May 2008 Amendment” and, collectively with the 2006
Agreement and the EDCP Payment Letter, the “Employment Agreement”);

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein to bring the Employment Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986 and the regulations and
Treasury guidance thereunder; and

 

WHEREAS, the amendments contemplated hereby are intended to bring the timing of,
and certain procedural aspects with respect to, certain payments under the
Employment Agreement into compliance with Section 409A but not to otherwise
affect Executive’s right to such payments.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                                      THE AMENDMENTS REFERRED TO IN SECTIONS
4(I)(A), (B), (C) AND (E) OF THE EMPLOYMENT AGREEMENT ARE HEREBY ADOPTED AND
EFFECTIVE.  SECTION 4(I) OF THE EMPLOYMENT AGREEMENT IS FURTHER AMENDED TO ADD
THE FOLLOWING LANGUAGE AT THE END THEREOF:


 

“Without limiting the generality of the foregoing, the Company and Executive
agree to the following:

 

(I)                                     TO THE EXTENT ANY PAYMENTS OF MONEY OR
OTHER BENEFITS DUE TO EXECUTIVE HEREUNDER COULD CAUSE THE APPLICATION OF AN
ACCELERATION OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, INCLUDING WITHOUT
LIMITATION, PAYMENTS PURSUANT TO SECTION 4(D)(II) HEREOF, SUCH PAYMENTS OR OTHER
BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH PAYMENT OR OTHER BENEFITS
COMPLIANT UNDER SECTION 409A OF THE CODE, OR OTHERWISE SUCH PAYMENTS OR OTHER
BENEFITS SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A MANNER DETERMINED
BY THE COMPANY THAT DOES NOT CAUSE SUCH ACCELERATION OR ADDITIONAL TAX;

 

(II)                                  TO THE EXTENT ANY REIMBURSEMENT UNDER OR
IN-KIND BENEFITS DUE TO EXECUTIVE UNDER THIS AGREEMENT CONSTITUTES DEFERRED
COMPENSATION UNDER SECTION 409A OF THE CODE, ANY SUCH REIMBURSEMENT OR IN-KIND
BENEFIT SHALL BE PAID TO EXECUTIVE IN A MANNER CONSISTENT WITH TREAS. REG.
SECTION 1.409A-3(I)(L)(IV); AND

 

(III)                               ANY INSTALLMENT PAYMENT MADE TO EXECUTIVE
UNDER THIS AGREEMENT ARE TO BE TREATED AS A SERIES OF SEPARATE PAYMENTS IN
ACCORDANCE WITH THE TREAS. REG. SECTION 1.409A-2(B)(2)(III).”

 


2.                                      SECTION 5(D) OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED TO DELETE CLAUSE (VI) 


 


1

--------------------------------------------------------------------------------



 


THEREOF IN ITS ENTIRETY AND REPLACED BY THE NOTATION “(VI) [RESERVED]”.


 


3.                                      SECTION 5(D)(VII) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO (I) DELETE THE WORDS COMMENCING WITH “EXECUTIVE
SHALL RECEIVE” AND ENDING WITH “ADDITION” AND REPLACING SUCH WORDS WITH “THE
COMPANY SHALL REIMBURSE EXECUTIVE ON AN AFTER-TAX BASIS FOR THE COSTS HE INCURS
IN OBTAINING BENEFITS THAT ARE REASONABLY COMPARABLE TO THE” AND (II) DELETE THE
WORDS BETWEEN THE LAST TWO PARENTHETICALS OF SUCH SECTION.


 


4.                                      SECTION 5(E)(II) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO ADD THE FOLLOWING NEW SENTENCE AT THE END
THEREOF:


 


“THE AMOUNTS AND BENEFITS REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE
SHALL BE PAYABLE IN A LUMP SUM AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER
THAN 30 DAYS, AFTER THE OCCURRENCE OF THE CHANGE IN CONTROL.”


 


5.                                      EMPLOYMENT AGREEMENT.  EXCEPT AS SET
FORTH IN THIS AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE EMPLOYMENT
AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.


 


6.                                      COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE THE SAME INSTRUMENT.


 


7.                                      HEADINGS.  THE HEADINGS OF THE
PARAGRAPHS HEREIN ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
CONTROL THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS AMENDMENT.


 


[REST OF PAGE INTENTIONALLY LEFT BLANK]


 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Ira H. Raphaelson

 

Name:

Ira H. Raphaelson

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

/s/ A. Lorne Weil

 

 

A. Lorne Weil

 

3

--------------------------------------------------------------------------------
